


110 HR 6108 IH: Gulf

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6108
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mrs. Myrick (for
			 herself, Mr. Culberson,
			 Mrs. Emerson,
			 Mr. Cantor,
			 Mr. Regula,
			 Mr. Terry,
			 Mr. Souder,
			 Mr. Bishop of Utah,
			 Mr. Kingston,
			 Mr. Linder, and
			 Mrs. Drake) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the
			 Committees on Science and
			 Technology and the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for exploration, development, and production
		  activities for mineral resources on the outer Continental Shelf, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deep Ocean Energy Resources Act of
			 2008.
		2.PolicyIt is the policy of the United States
			 that—
			(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
			(2)adjacent States are
			 required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
			(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
			(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
			(5)it is not
			 reasonably foreseeable that exploration of a leased tract located more than 25
			 miles seaward of the coastline, development and production of a natural gas
			 discovery located more than 25 miles seaward of the coastline, or development
			 and production of an oil discovery located more than 50 miles seaward of the
			 coastline will adversely affect resources near the coastline;
			(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
			(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
			3.Definitions under
			 the Submerged Lands ActSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended—
			(1)in
			 subparagraph (2) of paragraph (a) by striking all after seaward to a
			 line and inserting twelve nautical miles distant from the coast
			 line of such State;;
			(2)by striking out
			 paragraph (b) and redesignating the subsequent paragraphs in order as
			 paragraphs (b) through (g);
			(3)by striking the
			 period at the end of paragraph (g) (as so redesignated) and inserting ;
			 and;
			(4)by
			 adding the following: (i) The term Secretary means the
			 Secretary of the Interior.; and
			(5)by defining
			 State as it is defined in Section 2(r) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331(r)).
			4.Seaward
			 boundaries of StatesSection
			 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
			(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
			(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline.
			5.Exceptions from
			 confirmation and establishment of States’ title, power, and
			 rightsSection 5 of the
			 Submerged Lands Act (43 U.S.C. 1313) is amended—
			(1)by redesignating
			 paragraphs (a) through (c) in order as paragraphs (1) through (3);
			(2)by
			 inserting (a) before There is excepted;
			 and
			(3)by inserting at
			 the end the following:
				
					(b)Exception of oil
				and gas mineral rightsThere is excepted from the operation of
				sections 3 and 4 all of the oil and gas mineral rights for lands beneath the
				navigable waters that are located within the expanded offshore State seaward
				boundaries established under this Act. These oil and gas mineral rights shall
				remain Federal property and shall be considered to be part of the Federal outer
				Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and
				to laws applicable to the leasing of the oil and gas resources of the Federal
				outer Continental Shelf. All existing Federal oil and gas leases within the
				expanded offshore State seaward boundaries shall continue unchanged by the
				provisions of this Act, except as otherwise provided herein. However, a State
				may exercise all of its sovereign powers of taxation within the entire extent
				of its expanded offshore State
				boundaries.
					.
			6.Definitions under
			 the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
			(1)by
			 amending paragraph (f) to read as follows:
				
					(f)The term
				affected State means the Adjacent
				State.
					;
			(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
			(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
			(4)by
			 adding at the end the following:
				
					(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes the
				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
				the Virgin Islands, American Samoa, Guam, and the other Territories of the
				United States.
					(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
					(t)The term
				miles means statute miles.
					(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
					(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
					;
				and
			(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
			7.Determination of
			 adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
		8.Administration of
			 leasingSection 5 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end
			 the following:
			
				(k)Voluntary
				partial relinquishment of a leaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008.
				(l)Natural gas
				lease regulationsNot later than July 1, 2010, the Secretary
				shall publish a final regulation that shall—
					(1)establish
				procedures for entering into natural gas leases;
					(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the Deep Ocean
				Energy Resources Act of 2008;
					(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the Deep Ocean Energy
				Resources Act of 2008;
					(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
					(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
					(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
					.
		9.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
			(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
			(2)by
			 adding at the end of subsection (b) the following:
				
					The Secretary may issue more than one lease
				for a given tract if each lease applies to a separate and distinct range of
				vertical depths, horizontal surface area, or a combination of the two. The
				Secretary may issue regulations that the Secretary determines are necessary to
				manage such leases consistent with the purposes of this
				Act.
					;
			(3)by amending
			 subsection (p)(2)(B) to read as follows:
				
					(B)The Secretary
				shall provide for the payment to coastal states, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal states of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the Deep Ocean Energy
				Resources Act of 2008 that provides for equitable distribution, based on
				proximity to the project, among coastal states that have coastline that is
				located within 200 miles of the geographic center of the
				project.
					.
			(4)by adding at the
			 end the following:
				
					(q)Natural Gas
				Leases
						(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
						(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease unless the Governor of the Adjacent State agrees to such
				production.
						(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
						(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
						(r)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008.
					(s)Royalty
				suspension provisionsAfter the date of the enactment of the Deep
				Ocean Energy Resources Act of 2008, price thresholds shall apply to any royalty
				suspension volumes granted by the Secretary. Unless otherwise set by Secretary
				by regulation or for a particular lease sale, the price thresholds shall be
				$40.50 for oil (January 1, 2006 dollars) and $6.75 for natural gas (January 1,
				2006 dollars).
					(t)Conservation of
				resources feesNot later than one year after the date of the
				enactment of the Deep Ocean Energy Resources Act of 2008, the Secretary by
				regulation shall establish a conservation of resources fee for nonproducing
				leases that will apply to new and existing leases which shall be set at $3.75
				per acre per year. This fee shall apply from and after October 1, 2008, and
				shall be treated as offsetting
				receipts.
					;
			(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
			(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
			(7)effective October
			 1, 2008, in subsection (g)—
				(A)by striking all
			 after (g), except paragraph (3);
				(B)by striking the
			 last sentence of paragraph (3); and
				(C)by striking
			 (3).
				10.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
			(1)by designating the
			 existing text as subsection (a);
			(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
			(3)by adding the
			 following:
				
					(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
						(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
						(2)Phased-in
				receipts sharing
							(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
								(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
								(ii)Lease tracts in
				production prior to October 1, 2008, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
								(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
								(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
								(i)For fiscal year
				2009, 5 percent.
								(ii)For fiscal year
				2010, 8 percent.
								(iii)For fiscal year
				2011, 11 percent.
								(iv)For fiscal year
				2012, 14 percent.
								(v)For
				fiscal year 2013, 17 percent.
								(vi)For fiscal year
				2014, 20 percent.
								(vii)For fiscal year
				2015, 23 percent.
								(viii)For fiscal year
				2016, 26 percent.
								(ix)For fiscal year
				2017, 29 percent.
								(x)For fiscal year
				2018, 32 percent.
								(xi)For fiscal year
				2019, 35 percent.
								(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
								(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 6(2) of the Deep Ocean Energy Resources
				Act of 2008.
							(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.50 percent of OCS Receipts derived from all leases located completely
				beyond 4 marine leagues from any coastline and completely within 100 miles of
				any coastline not included within the provisions of paragraph (2).
						(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
							(A)Areas described
				in paragraph (2)Beginning
				October 1, 2008, and continuing through September 30, 2010, the Secretary shall
				share 25 percent of OCS Receipts derived from all leases located within 4
				marine leagues from any coastline within areas described in paragraph (2). For
				each fiscal year after September 30, 2010, the Secretary shall increase the
				percent shared in 5 percent increments each fiscal year until the sharing rate
				for all leases located within 4 marine leagues from any coastline within areas
				described in paragraph (2) becomes 75 percent.
							(B)Areas not
				described in paragraph
				(2)Beginning October 1, 2008,
				the Secretary shall share 75 percent of OCS receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
							(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
							(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
							(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
								(i)one-third to the
				Adjacent State; and
								(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
								(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
						(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
						(2)Phased-in
				receipts sharing
							(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
								(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
								(ii)Lease tracts in
				production prior to October 1, 2008, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
								(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
								(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
								(i)For
				fiscal year 2009, 5 percent.
								(ii)For fiscal year
				2010, 8 percent.
								(iii)For fiscal year
				2011, 11 percent.
								(iv)For fiscal year
				2012, 14 percent.
								(v)For fiscal year
				2013, 17 percent.
								(vi)For fiscal year
				2014, 20 percent.
								(vii)For fiscal year
				2015, 23 percent.
								(viii)For fiscal year
				2016, 26 percent.
								(ix)For fiscal year
				2017, 29 percent.
								(x)For fiscal year
				2018, 32 percent.
								(xi)For fiscal year
				2019, 35 percent.
								(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
								(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 6(2) of the Deep Ocean Energy Resources
				Act of 2008.
							(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after October 1, 2008, from
				all leases located partially or completely beyond 100 miles of any coastline
				not included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
						(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
							(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
							(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
								(i)one-third to the
				Adjacent State; and
								(ii)two-thirds to each
				producing State, including the Adjacent State, inversely proportional to the
				distance between the nearest point on the coastline of the producing State and
				the geographic center of the leased tract.
								(d)Transmission of
				Allocations
						(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
							(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
							(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
							(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
							(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
							(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
							(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
								(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
								(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
								(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
								(iv)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but not
				be limited to, construction of vessels, drillships, and platforms involved in
				exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
								(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
							(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
							(B)Two-thirds shall be
				allocated on a per capita basis to the municipal political subdivisions and the
				county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
							(e)Investment of
				depositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
					(f)Use of
				fundsA recipient of funds under this section may use the funds
				for one or more of the following:
						(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
						(2)To make
				transportation infrastructure improvements.
						(3)To reduce
				taxes.
						(4)To promote, fund,
				and provide for—
							(A)coastal or
				environmental restoration;
							(B)fish, wildlife, and
				marine life habitat enhancement;
							(C)waterways
				construction and maintenance;
							(D)levee construction
				and maintenance and shore protection; and
							(E)marine and
				oceanographic education and research.
							(5)To promote, fund,
				and provide for—
							(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
							(B)energy
				demonstration projects;
							(C)supporting
				infrastructure for shore-based energy projects;
							(D)State geologic
				programs, including geologic mapping and data storage programs, and state
				geophysical data acquisition;
							(E)State seismic
				monitoring programs, including operation of monitoring stations;
							(F)development of oil
				and gas resources through enhanced recovery techniques;
							(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
							(H)energy efficiency
				and conservation programs; and
							(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
							(6)To promote, fund,
				and provide for—
							(A)historic
				preservation programs and projects;
							(B)natural disaster
				planning and response; and
							(C)hurricane and
				natural disaster insurance programs.
							(7)For any other
				purpose as determined by State law.
						(g)No accounting
				requiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
					(h)Effect of future
				lawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
					(i)DefinitionsIn
				this section:
						(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
						(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
						(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
						(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
						(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
						(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
						(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
						(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
						.
			11.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
			(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that is extended by a State under subsection (h), nor may the
			 President withdraw from leasing any area for which a State failed to prohibit,
			 or petition to prohibit, leasing under subsection (g). Further, in the area of
			 the outer Continental Shelf more than 100 miles from any coastline, not more
			 than 25 percent of the acreage of any OCS Planning Area may be withdrawn from
			 leasing under this section at any point in time. A withdrawal by the President
			 may be for a term not to exceed 10 years. When considering potential uses of
			 the outer Continental Shelf, to the maximum extent possible, the President
			 shall accommodate competing interests and potential uses.;
			(2)by adding at the
			 end the following:
				
					(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
						(1)Prohibition
				against leasing
							(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the Deep Ocean Energy Resources
				Act of 2008, the Secretary shall not offer for leasing for oil and gas, or
				natural gas, any area within 50 miles of the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region or the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area within 50 miles of the coastline not withdrawn under that Memorandum
				that is included within the Gulf of Mexico OCS Region Eastern Planning Area as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas or the Florida Straits Planning Area as
				indicated on the map entitled Atlantic OCS Region State Adjacent Zones
				and OCS Planning Areas, both of which are dated September 2005 and on
				file in the Office of the Director, Minerals Management Service.
							(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the Deep Ocean Energy Resources Act of 2008 for natural gas leasing or by
				June 30, 2010, for oil and gas leasing, the Secretary shall offer for leasing
				any area more than 50 miles but less than 100 miles from the coastline that was
				withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific
				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted
				on the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area more than 50 miles but less than 100 miles of the coastline
				not withdrawn under that Memorandum that is included within the Gulf of Mexico
				OCS Region Eastern Planning Area as indicated on the map entitled Gulf
				of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or
				within the Florida Straits Planning Area as indicated on the map entitled
				Atlantic OCS Region State Adjacent Zones and OCS Planning Areas,
				both of which are dated September 2005 and on file in the Office of the
				Director, Minerals Management Service.
							(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect. Any tract only partially added to
				the Gulf of Mexico OCS Region Central Planning Area by this Act shall be
				eligible for leasing of the part of such tract that is included within the Gulf
				of Mexico OCS Region Central Planning Area, and the remainder of such tract
				that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be
				developed and produced by the lessee of such partial tract using extended reach
				or similar drilling from a location on a leased area. Further, any area in the
				OCS withdrawn from leasing may be leased, and thereafter developed and produced
				by the lessee using extended reach or similar drilling from a location on a
				leased area located in an area available for leasing.
						(3)Petition for
				leasing
							(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies.
							(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
								(i)requiring a net
				reduction in the number of production platforms;
								(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
								(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
								(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
								(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
								(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
							(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
							(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the enactment of the Deep Ocean Energy Resources Act of 2008 for the areas made
				available for leasing under paragraph (2), the Secretary shall amend the
				current 5-Year Outer Continental Shelf Oil and Gas Leasing Program to include a
				lease sale or sales for at least 75 percent of the associated areas, unless
				there are, from the date of approval, expiration of such time limits, or
				enactment, as applicable, fewer than 12 months remaining in the current 5-Year
				Leasing Program in which case the Secretary shall include the associated areas
				within lease sales under the next 5-Year Leasing Program. For purposes of
				amending the 5-Year Program in accordance with this section, further
				consultations with States shall not be required. For purposes of this section,
				an environmental assessment performed under the provisions of the National
				Environmental Policy Act of 1969 to assess the effects of approving the
				petition shall be sufficient to amend the 5-Year Leasing Program.
							(h)Option To extend
				withdrawal from leasing within certain areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
					(i)Effect of other
				lawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
					(j)Prohibition on
				leasing east of the military mission line
						(1)Notwithstanding
				any other provision of law, from and after the enactment of the Deep Ocean
				Energy Resources Act of 2008, prior to January 1, 2022, no area of the outer
				Continental Shelf located in the Gulf of Mexico east of the military mission
				line may be offered for leasing for oil and gas or natural gas unless a waiver
				is issued by the Secretary of Defense. If such a waiver is granted, 62.5
				percent of the OCS Receipts from a lease within such area issued because of
				such waiver shall be paid annually to the National Guards of all States having
				a point within 1000 miles of such a lease, allocated among the States on a per
				capita basis using the entire population of such States.
						(2)In this
				subsection, the term military mission line means a line located at
				86 degrees, 41minutes West Longitude, and extending south from the coast of
				Florida to the outer boundary of United States territorial waters in the Gulf
				of
				Mexico.
						.
			12.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
			(1)in
			 subsection (a), by adding at the end of paragraph (3) the following: The
			 Secretary shall, in each 5-year program, include lease sales that when viewed
			 as a whole propose to offer for oil and gas or natural gas leasing at least 75
			 percent of the available unleased acreage within each OCS Planning Area.
			 Available unleased acreage is that portion of the outer Continental Shelf that
			 is not under lease at the time of the proposed lease sale, and has not
			 otherwise been made unavailable for leasing by law.;
			(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
				
					(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire Outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
						(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
						;
				and
			(3)by adding at the
			 end the following:
				
					(i)Projection of
				state adjacent zone resources and state and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the Secretary
				shall—
						(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
						(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
						.
			13.Coordination
			 with adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
			(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
			(2)by adding the
			 following:
				
					(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
						(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
						.
			14.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
			(1)by inserting
			 (1) after (d); and
			(2)by adding at the
			 end the following:
				
					(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
						(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
						(B)The environmental
				impact statement developed in support of each 5-year oil and gas leasing
				program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
						(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
						(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
						.
			15.Federal Energy
			 Natural Resources Enhancement Act of 2008
			(a)FindingsThe
			 Congress finds the following:
				(1)Energy and
			 minerals exploration, development, and production on Federal onshore and
			 offshore lands, including bio-based fuel, natural gas, minerals, oil,
			 geothermal, and power from wind, waves, currents, and thermal energy, involves
			 significant outlays of funds by Federal and State wildlife, fish, and natural
			 resource management agencies for environmental studies, planning, development,
			 monitoring, and management of wildlife, fish, air, water, and other natural
			 resources.
				(2)State wildlife,
			 fish, and natural resource management agencies are funded primarily through
			 permit and license fees paid to the States by the general public to hunt and
			 fish, and through Federal excise taxes on equipment used for these
			 activities.
				(3)Funds generated
			 from consumptive and recreational uses of wildlife, fish, and other natural
			 resources currently are inadequate to address the natural resources related to
			 energy and minerals development on Federal onshore and offshore lands.
				(4)Funds available to
			 Federal agencies responsible for managing Federal onshore and offshore lands
			 and Federal-trust wildlife and fish species and their habitats are inadequate
			 to address the natural resources related to energy and minerals development on
			 Federal onshore and offshore lands.
				(5)Receipts derived
			 from sales, bonus bids, and royalties under the mineral leasing laws of the
			 United States are paid to the Treasury through the Minerals Management Service
			 of the Department of the Interior.
				(6)None of the
			 receipts derived from sales, bonus bids, and royalties under the minerals
			 leasing laws of the United States are paid to the Federal or State agencies to
			 examine, monitor, and manage wildlife, fish, air, water, and other natural
			 resources related to natural gas, oil, and mineral exploration and
			 development.
				(b)PurposesIt
			 is the purpose of this section to—
				(1)authorize
			 expenditures for the monitoring and management of wildlife and fish, and their
			 habitats, and air, water, and other natural resources related to energy and
			 minerals development on Federal onshore and offshore lands;
				(2)authorize
			 expenditures for each fiscal year to the Secretary of the Interior and the
			 States; and
				(3)use the
			 appropriated funds to secure the necessary trained workforce or contractual
			 services to conduct environmental studies, planning, development, monitoring,
			 and post-development management of wildlife and fish and their habitats and
			 air, water, and other natural resources that may be related to bio-based fuel,
			 gas, mineral, oil, wind, or other energy exploration, development,
			 transportation, transmission, and associated activities on Federal onshore and
			 offshore lands, including, but not limited to—
					(A)pertinent
			 research, surveys, and environmental analyses conducted to identify any impacts
			 on wildlife, fish, air, water, and other natural resources from energy and
			 mineral exploration, development, production, and transportation or
			 transmission;
					(B)projects to
			 maintain, improve, or enhance wildlife and fish populations and their habitats
			 or air, water, or other natural resources, including activities under the
			 Endangered Species Act of 1973;
					(C)research, surveys,
			 environmental analyses, and projects that assist in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 activities on wildlife, fish, air, water, and other natural resources;
			 and
					(D)projects to teach
			 young people to live off the land.
					(c)DefinitionsIn
			 this section:
				(1)Enhancement
			 programThe term Enhancement Program means the
			 Federal Energy Natural Resources Enhancement Program established by this
			 section.
				(2)StateThe
			 term State means the Governor of the State.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out the Enhancement Program $150,000,000 for fiscal year 2009 and each fiscal
			 year thereafter.
			(e)Establishment of
			 Federal Energy Natural Resources Enhancement Program
				(1)In
			 generalThere is established the Federal Energy Natural Resources
			 Enhancement Program.
				(2)Payment to
			 secretary of the interiorBeginning with fiscal year 2009, and in
			 each fiscal year thereafter, one-third of amounts appropriated for the
			 Enhancement Program shall be available to the Secretary of the Interior for use
			 for the purposes described in subsection (b)(3).
				(3)Payment to
			 states
					(A)In
			 generalBeginning with fiscal year 2009, and in each fiscal year
			 thereafter, two-thirds of amounts appropriated for the Enhancement Program
			 shall be available to the States for use for the purposes described in
			 (b)(3).
					(B)Use of payments
			 by stateEach State shall use the payments made under this
			 paragraph only for carrying out projects and programs for the purposes
			 described in (b)(3).
					(C)Encourage use of
			 private funds by stateEach State shall use the payments made
			 under this paragraph to leverage private funds for carrying out projects for
			 the purposes described in (b)(3).
					(f)Limitation on
			 useAmounts made available under this section may not be used for
			 the purchase of any interest in land.
			(g)Reports to
			 congress
				(1)In
			 generalBeginning in fiscal year 2010 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Enhancement Fund shall submit a report to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives.
				(2)Required
			 informationReports submitted to the Congress by the Secretary of
			 the Interior and States under this subsection shall include the following
			 information regarding expenditures during the previous fiscal year:
					(A)A summary of
			 pertinent scientific research and surveys conducted to identify impacts on
			 wildlife, fish, and other natural resources from energy and mineral
			 developments.
					(B)A summary of
			 projects planned and completed to maintain, improve or enhance wildlife and
			 fish populations and their habitats or other natural resources.
					(C)A list of
			 additional actions that assist, or would assist, in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 development on wildlife, fish, and other natural resources.
					(D)A summary of
			 private (non-Federal) funds used to plan, conduct, and complete the plans and
			 programs identified in paragraphs (2)(A) and (2)(B).
					16.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
		17.Outer
			 continental shelf incompatible use
			(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
			(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
				(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
				(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
				(3)required in the
			 national interest, as determined by the President.
				18.Repurchase of
			 certain leases
			(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
			(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
				(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
					(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
					(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
					(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
					(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
				(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
				(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
				(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
				(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
				(c)No
			 prejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
			19.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
		20.Minerals
			 management serviceThe bureau
			 known as the Minerals Management Service in the Department of
			 the Interior shall be known as the National Ocean Resources and Royalty
			 Service.
		21.Authority to use
			 decommissioned offshore oil and gas platforms and other facilities for
			 artificial reef, scientific research, or other uses
			(a)Short
			 titleThis section may be cited as the Rigs to Reefs Act of 2008.
			(b)In
			 generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
				
					10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				artificial reef, scientific research, or other uses
						(a)In
				generalThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for an
				artificial reef, scientific research, or any other use authorized under section
				8(p) or any other applicable Federal law.
						(b)Transfer
				requirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including but not limited to—
							(1)ongoing
				maintenance of the platform or other facility;
							(2)any liability
				obligations that might arise;
							(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
							(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
							(c)Plugging and
				abandonmentThe Secretary shall ensure that plugging and
				abandonment of wells is accomplished at an appropriate time.
						(d)Potential To
				petition To opt-out of regulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				preliminarily petition to opt-out of the application of regulations promulgated
				under this section to platforms and other facilities located in the area of its
				Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary
				petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of approving the petition. The
				Secretary shall provide the environmental assessment to the State, which then
				has the choice of no action or confirming its petition by further action of its
				legislature, with the concurrence of its Governor. The Secretary is authorized
				to except such area from the application of such regulations, and shall approve
				any confirmed petition.
						(e)Limitation on
				liabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
							(1)use of the
				platform or other facility by the person for development or production of oil
				or gas; or
							(2)another act or
				omission of the person.
							(f)Other leasing
				and use not affectedThis section, and the use of any offshore
				oil and gas platform or other facility for any purpose under subsection (a),
				shall not affect—
							(1)the authority of
				the Secretary to lease any area under this Act; or
							(2)any activity
				otherwise authorized under this
				Act.
							.
			(c)Deadline for
			 regulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of the enactment
			 of this Act.
			(d)Study and report
			 on effects of removal of platformsNot later than one year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
			22.Repeal of
			 requirement to conduct comprehensive inventory of ocs oil and natural gas
			 resourcesThe Energy Policy
			 Act of 2005 (Public Law 109–58) is amended—
			(1)by repealing
			 section 357 (119 Stat. 720; 42 U.S.C. 15912); and
			(2)in the table of
			 contents in section 1(b), by striking the item relating to such section
			 357.
			23.Mining and
			 petroleum schools
			(a)Maintenance and
			 restoration of existing and historic petroleum and mining engineering
			 programsPublic Law 98–409 (30 U.S.C. 1221 et seq.) is amended to
			 read as follows:
				
					1.Short titleThis Act may be cited as the
				Energy and Mineral Schools
				Reinvestment Act.
					2.Policy
						(a)The Secretary of
				the Interior (in this Act referred to as the Secretary) shall
				provide funds to historic and existing State-chartered recognized petroleum or
				mining schools to assist such schools, universities, and institutions in
				maintaining programs in petroleum, mining, and mineral engineering education
				and research. All funds shall be directed only to these programs and shall be
				subject to the conditions of this section. Such funds shall not be less than 25
				percent of the annual outlay of funds authorized by section 23(d) of the Deep
				Ocean Energy Resources Act of 2008.
						3.Maintaining and
				restoring historic and existing petroleum and mining engineering education
				programs
						(a)The Secretary of
				the Interior (in this Act referred to as the Secretary) shall
				provide funds to historic and existing State-chartered recognized petroleum or
				mining schools to assist such schools, universities, and institutions in
				maintaining programs in petroleum, mining, and mineral engineering education
				and research. All funds shall be directed only to these programs and shall be
				subject to the conditions of this section. Such funds shall not be less than 25
				percent of the annual outlay of funds authorized by section 23(d) of the Deep
				Ocean Energy Resources Act of 2008.
						(b)In this Act the
				term historic and existing State-chartered recognized petroleum or mining
				school means a school, university, or educational institution with the
				presence of an engineering program meeting the specific program criteria,
				established by the member societies of ABET, Inc., for petroleum, mining, or
				mineral engineering and that is accredited on the date of enactment of the Deep
				Ocean Energy Resources Act of 2006 by ABET, Inc.
						(c)It shall be the
				duty of each school, university, or institution receiving funds under this
				section to provide for and enhance the training of undergraduate and graduate
				petroleum, mining, and mineral engineers through research, investigations,
				demonstrations, and experiments. All such work shall be carried out in a manner
				that will enhance undergraduate education.
						(d)Each school,
				university, or institution receiving funds under this Act shall maintain the
				program for which the funds are provided for 10 years after the date of the
				first receipt of such funds and take steps described in its application for
				funding to increase the number of undergraduate students enrolled in and
				completing the programs of study in petroleum, mining, and mineral
				engineering.
						(e)The research,
				investigation, demonstration, experiment, and training authorized by this
				section may include development and production of conventional and
				non-conventional fuel resources, the production of metallic and non-metallic
				mineral resources including industrial mineral resources, and the production of
				stone, sand, and gravel. In all cases the work carried out with funds made
				available under this Act shall include a significant opportunity for
				participation by undergraduate students.
						(f)Research funded by
				this Act related to energy and mineral resource development and production may
				include—
							(1)studies of
				petroleum, mining, and mineral extraction and immediately related beneficiation
				technology;
							(2)mineral economics,
				reclamation technology, and practices for active operations;
							(3)the development of
				re-mining systems and technologies to facilitate reclamation that fosters the
				ultimate recovery of resources at abandoned petroleum, mining, and aggregate
				production sites; and
							(4)research on ways
				to extract petroleum and mineral resources that reduce the environmental impact
				of those activities.
							(g)Grants for basic
				science and engineering studies and research shall not require additional
				participation by funding partners. Grants for studies to demonstrate the proof
				of concept for science and engineering or the demonstration of feasibility and
				implementation shall include participation by industry and may include funding
				from other Federal agencies.
						(h)(1)No funds made available
				under this section shall be applied to the acquisition by purchase or lease of
				any land or interests therein, or the rental, purchase, construction,
				preservation, or repair of any building.
							(2)Funding made available under this
				section may be used with the express approval of the Secretary for proposals
				that will provide for maintaining or upgrading of existing laboratories and
				laboratory equipment. Funding for such maintenance shall not be used for
				university overhead expenses.
							(3)Funding made available under this Act
				may be used for maintaining and upgrading mines and oil and gas drilling rigs
				owned by a school, university, or institution described in this section that
				are used for undergraduate and graduate training and worker safety training.
				All requests for funding such mines and oil and gas drilling rigs must
				demonstrate that they have been owned by the school, university, or institution
				for 5 years prior to the date of enactment of the Deep Ocean Energy Resources
				Act of 2008 and have been actively used for instructional or training purposes
				during that time.
							(4)Any funding made available under this
				section for research, investigation, demonstration, experiment, or training
				shall not be used for university overhead charges in excess of 10 percent of
				the amount authorized by the Secretary.
							4.Former and new
				petroleum and mining engineering programs
						(a)A school,
				university, or educational institution that formerly met the requirements of
				section 3(b) immediately before the date of the enactment of the Deep Ocean
				Energy Resources Act of 2008, or that seeks to establish a new program
				described in section 3(b), shall be eligible for funding under this Act only if
				it—
							(1)establishes a
				petroleum, mining, or mineral engineering program that meets the specific
				program criteria and is accredited as such by ABET, Inc., with particular
				consideration awarded to establishing programs and minority serving
				institutions;
							(2)agrees to the
				conditions of subsections (c) through (h) of section 3 and the Secretary
				determines that the program will strengthen and increase the number of
				nationally available, well-qualified faculty members in petroleum, mining, and
				mineral engineering; and
							(3)agrees to maintain
				the accredited program for 10 years after the date of the first receipt of
				funds under this Act.
							(b)The Secretary
				shall seek the advice of the Committee established pursuant to section 11 in
				determining the criteria used to carry out this section.
						5.Funding of
				consortia of historic and existing schoolsWhere appropriate, the Secretary may make
				funds available to consortia of schools, universities, or institutions
				described in sections 3, 4, and 6, including those consortia that include
				schools, universities, or institutions that are ineligible for funds under this
				Act if those schools, universities, or institutions, respectively, have skills,
				programs, or facilities specifically identified as needed by the consortia to
				meet the necessary expenses for purposes of—
						(1)specific energy
				and mineral research projects of broad application that could not otherwise be
				undertaken, including the expenses of planning and coordinating regional
				petroleum, geothermal, mining, and mineral engineering or beneficiation
				projects by two or more schools; and
						(2)research into any
				aspects of petroleum, geothermal, mining, or mineral engineering or
				beneficiation problems, including but not limited to exploration, that are
				related to the mission of the Department of the Interior.
						6.Support for
				schools with energy and mineral resource programs in petroleum and mineral
				exploration geology, petroleum geophysics, or mining geophysics
						(a)Twelve percent of
				the annual outlay of funds authorized by section 23(d) of the Deep Ocean Energy
				Resources Act of 2008 may be granted to schools, universities, and institutions
				other than those described in sections 3 and 4, with particular consideration
				awarded to minority serving institutions.
						(b)The Secretary
				shall determine the eligibility of a college or university to receive funding
				under this Act using criteria that include—
							(1)the presence of a
				substantial program of undergraduate and graduate geoscience instruction and
				research in one or more of the following specialties: petroleum geology,
				geothermal geology, mineral exploration geology, economic geology, industrial
				minerals geology, mining geology, petroleum geophysics, mining geophysics,
				geological engineering, or geophysical engineering that has a demonstrated
				history of achievement;
							(2)evidence of
				institutional commitment for the purposes of this Act that includes a
				significant opportunity for participation by undergraduate students in
				research;
							(3)evidence that such
				school, university, or institution has or can obtain significant industrial
				cooperation in activities within the scope of this Act;
							(4)agreement by the
				school, university, or institution to maintain the programs for which the
				funding is sought for the 10-year period beginning on the date the school,
				university, or institution first receives such funds; and
							(5)requiring that
				such funding shall be for the purposes set forth in subsections (c) through (h)
				of section 3 and subject to the conditions set forth in section 3(h).
							(c)The Secretary
				shall seek the advice of the Committee established pursuant to section 11 in
				determining the criteria used to carry out this section.
						7.Designation of
				funds for scholarships and fellowships
						(a)The Secretary
				shall utilize 10 percent of the annual outlay of funds authorized by section
				23(d) of the Deep Ocean Energy Resources Act of 2008 for the purpose of
				providing merit-based scholarships for un­der­grad­u­ate education, graduate
				fellowships, and post­doc­tor­al fellowships.
						(b)In order to receive
				a scholarship or a graduate fellowship, an individual student must be a lawful
				permanent resident of the United States or a United States citizen and must
				agree in writing to complete a course of studies and receive a degree in
				petroleum, mining, or mineral engineering, petroleum geology, geothermal
				geology, mining and economic geology, petroleum and mining geophysics, or
				mineral economics.
						(c)The regulations
				required by section 9 shall require that an individual, in order to retain a
				scholarship or graduate fellowship, must continue in one of the course of
				studies listed in subsection (b) of this section, must remain in good academic
				standing, as determined by the school, institution, or university and must
				allow for reinstatement of the scholarship or graduate fellowship by the
				Secretary, upon the recommendation of the school or institution. Such
				regulations may also provide for recovery of funds from an individual who fails
				to complete any of the courses of study listed in subsection (b) of this
				section after notice that such completion is a requirement of receipt funding
				under this Act.
						(d)To carry out this
				section, the Secretary shall award grants to schools, universities, and
				institutions that are eligible to receive funding under section 3, 4 or 6. A
				school, university, or institution receiving funding under this subsection
				shall be responsible for enforcing the requirements of this section for
				scholarship or fellowship students and shall return to the Secretary any funds
				recovered from an individual under subsection (c). An institution seeking funds
				under this subsection shall describe, in its application to the Secretary for
				funding, the number of students that would be awarded scholarships or
				fellowships if the application is approved, how such students would be
				selected, and how the provisions of this section will be enforced.
						8.Funding criteria
				for institutions
						(a)Each application
				to the Secretary for funds under this Act shall state, among other things, the
				nature of the project to be undertaken; the period during which it will be
				pursued; the qualifications of the personnel who will direct and conduct it;
				the estimated costs; the importance of the project to the Nation, region, or
				States concerned; its relation to other known research projects theretofore
				pursued or being pursued; the extent to which the proposed project will
				maximize the opportunity for the training of undergraduate petroleum, mining,
				and mineral engineers; geologists and geophysicists; and the extent of
				participation by nongovernmental sources in the project.
						(b)No funds shall be
				made available under this Act except for an application approved by the
				Secretary. All funds shall be made available upon the basis of merit of the
				application, the need for the knowledge that it is expected to produce when
				completed, and the opportunity it provides for the undergraduate training of
				individuals as petroleum, mining, and mineral engineers, geologists, and
				geophysicists. The Secretary may use competitive review by nongovernmental
				experts in relevant fields to determine which applications to approve, to the
				extent practicable.
						(c)Funds available
				under this Act shall be paid at such times and in such amounts during each
				fiscal year as determined by the Secretary, and upon vouchers approved by the
				Secretary. Each school, university, or institution that receives funds under
				this Act shall—
							(1)establish its plan
				to provide for the training of individuals as petroleum, mining, and mineral
				engineers, geologists, and geophysicists under a curriculum appropriate to the
				field of mineral resources and mineral engineering and related fields;
							(2)establish policies
				and procedures that assure that Federal funds made available under this Act for
				any fiscal year will supplement and, to the extent practicable, increase the
				level of funds that would, in the absence of such Federal funds, be made
				available for purposes of this Act, and in no case supplant such funds;
				and
							(3)have an officer
				appointed by its governing authority who shall receive and account for all
				funds paid under this Act and shall make an annual report to the Secretary on
				or before the first day of September of each year, on work accomplished and the
				status of projects underway, together with a detailed statement of the amounts
				received under this Act during the preceding fiscal year, and of its
				disbursements on schedules prescribed by the Secretary.
							(d)If any of the funds
				received by the authorized receiving officer of a program under this Act are
				found by the Secretary to have been improperly diminished, lost, or misapplied,
				such funds shall be recovered by the Secretary.
						(e)Schools,
				universities, and institutions receiving funds under this Act are authorized
				and encouraged to plan and conduct programs under this Act in cooperation with
				each other and with such other agencies, business enterprises and
				individuals.
						9.Duties of
				Secretary
						(a)The Secretary,
				acting through the Assistant Secretary for Land and Minerals Management, shall
				administer this Act and shall prescribe such rules and regulations as may be
				necessary to carry out its provisions not later than 1 year after the enactment
				of the Deep Ocean Energy Resources Act of 2008.
						(b)(1)There is established in
				the Department of the Interior, under the supervision of the Assistant
				Secretary for Land and Minerals Management, an office to be known as the Office
				of Petroleum and Mining Schools (hereafter in this Act referred to as the
				Office) to administer the provisions of this Act. There shall be
				a Director of the Office who shall be a member of the Senior Executive Service.
				The position of the Director shall be allocated from among the existing Senior
				Executive Service positions at the Department of the Interior and shall be a
				career reserved position as defined in section 3132(a)(8) of title 5, United
				States Code.
							(2)The Director is authorized to appoint
				a Deputy Director and to employ such officers and employees as may be necessary
				to enable the Office to carry out its functions. Such appointments shall be
				made from existing positions at the Department of the Interior, and shall be
				subject to the provisions of title 5, United States Code, governing
				appointments in the competitive service. Such positions shall be paid in
				accordance with the provisions of chapter 51 and subchapter III of chapter 53
				of such title relating to classification and General Schedule pay rates.
							(3)In carrying out his or her functions,
				the Director shall assist and advise the Secretary and the Committee pursuant
				to section 11 of this Act by—
								(A)providing professional and
				administrative staff support for the Committee including recordkeeping and
				maintaining minutes of all Committee and subcommittee meetings;
								(B)coordinating the activities of the
				Committee with Federal agencies and departments, and the schools, universities,
				and institutions to which funds are provided under this Act;
								(C)maintaining accurate records of funds
				disbursed for all scholarship and fellowship grants, research grants, and
				grants for career technical education purposes;
								(D)preparing any regulations required to
				implement this Act;
								(E)conducting site visits at schools,
				universities, and institutions receiving funding under this Act; and
								(F)serving as a central repository for
				reports and clearing house for public information on research funded by this
				Act.
								(4)The Director or an employee of the
				Office shall be present at each meeting of the Committee pursuant to section 11
				or a subcommittee of such Committee.
							(5)The Director is authorized to
				contract with public or private agencies, institutions, and organizations and
				with individuals without regard to section 3324(a) and (b) of title 31, United
				States Code, and section 5 of title 41, United States Code, in carrying out his
				or her functions.
							(6)As needed the Director shall
				ascertain whether the requirements of this Act have been met by schools,
				universities, institutions, and individuals.
							(c)The Secretary,
				acting through the Office of Petroleum and Mining Schools, shall furnish such
				advice and assistance as will best promote the purposes of this Act, shall
				participate in coordinating research, investigations, demonstrations, and
				experiments initiated under this Act, shall indicate to schools, universities,
				and institutions receiving funds under this Act such lines of inquiry that seem
				most important, and shall encourage and assist in the establishment and
				maintenance of cooperation between such schools, universities, and
				institutions, other research organizations, the Department of the Interior, and
				other Federal agencies.
						(d)The Secretary
				shall establish procedures—
							(1)to ensure that
				each employee and contractor of the Office established by this section and each
				member of the Committee pursuant to section 11 of this Act shall disclose to
				the Secretary any financial interests in or financial relationships with
				schools, universities, institutions or individuals receiving funds,
				scholarships or fellowships under this Act;
							(2)to require any
				employee, contractor, or member of the Committee with a financial relationship
				disclosed under paragraph (1) to recuse themselves from—
								(A)any recommendation
				or decision regarding the awarding of funds, scholarships or fellowships;
				or
								(B)any review,
				report, analysis or investigation regarding compliance with the provisions of
				this Act by a school, university, institution or any individual.
								(e)On or before the
				first day of July of each year beginning after the date of enactment of this
				sentence, schools, universities, and institutions receiving funds under this
				Act shall certify compliance with this Act and upon request of the Director of
				the office established by this section provide documentation of such
				compliance.
						(f)An individual
				granted a scholarship or fellowship with funds provided under this Act shall
				through their respective school, university, or institution, advise the
				Director of the office established by this Act of progress towards completion
				of the course of studies and upon the awarding of the degree within 30 days
				after the award.
						(g)The regulations
				required by this section shall include a preference for veterans and service
				members who have received or will receive either the Afghanistan Campaign Medal
				or the Iraq Campaign Medal as authorized by Public Law 108–234, and Executive
				Order No. 13363.
						10.Coordination
						(a)Nothing in this
				Act shall be construed to impair or modify the legal relationship existing
				between any of the schools, universities, and institutions under whose
				direction a program is established with funds provided under this Act and the
				government of the State in which it is located. Nothing in this Act shall in
				any way be construed to authorize Federal control or direction of education at
				any school, university, or institution.
						(b)The programs
				authorized by this Act are intended to enhance the Nation’s petroleum, mining,
				and mineral engineering education programs and to enhance educational programs
				in petroleum and mining exploration and to increase the number of individuals
				enrolled in and completing these programs. To achieve this intent, the
				Secretary and the Committee pursuant to section 11 shall receive the continuing
				advice and cooperation of all agencies of the Federal Government concerned with
				the identification, exploration, and development of energy and mineral
				resources.
						(c)Nothing in this
				Act is intended to give or shall be construed as giving the Secretary any
				authority over mining and mineral resources research conducted by any agency of
				the Federal Government, or as repealing or diminishing existing authorities or
				responsibilities of any agency of the Federal Government to plan and conduct,
				contract for, or assist in research in its area of responsibility and concern
				with regard to mining and mineral resources.
						(d)The schools,
				universities, and institutions receiving funding under this Act shall make
				detailed reports to the Office of Petroleum and Mining Schools on projects
				completed, in progress, or planned with funds provided under this Act. All such
				reports shall be available to the public on not less than an annual basis
				through the Office of Petroleum and Mining Schools. All uses, products,
				processes, and other developments resulting from any research, demonstration,
				or experiment funded in whole or in part under this Act shall be made available
				promptly to the general public, subject to exception or limitation, if any, as
				the Secretary may find necessary in the interest of national security, and
				subject to the applicable Federal law governing patents.
						11.Committee on
				petroleum, mining, and mineral engineering and energy and mineral resource
				education
						(a)The Secretary
				shall appoint a Committee on Petroleum, Mining, and Mineral Engineering and
				Energy and Mineral Resource Education composed of—
							(1)the Assistant
				Secretary of the Interior responsible for land and minerals management and not
				more than 16 other persons who are knowledgeable in the fields of mining and
				mineral resources research, including 2 university administrators one of whom
				shall be from historic and existing petroleum and mining schools; a community,
				technical, or tribal college administrator; a career technical education
				educator; 6 representatives equally distributed from the petroleum, mining, and
				aggregate industries; a working miner; a working oilfield worker; a
				representative of the Interstate Oil and Gas Compact Commission; a
				representative from the Interstate Mining Compact Commission; a representative
				from the Western Governors Association; a representative of the State
				geologists, and a representative of a State mining and reclamation agency. In
				making these 16 appointments, the Secretary shall consult with interested
				groups.
							(2)The Assistant
				Secretary for Land and Minerals Management, in the capacity of the Chairman of
				the Committee, may have present during meetings of the Committee
				representatives of Federal agencies with responsibility for energy and minerals
				resources management, energy and mineral resource investigations, energy and
				mineral commodity information, international trade in energy and mineral
				commodities, mining safety regulation and mine safety research, and research
				into the development, production, and utilization of energy and mineral
				commodities. These representatives shall serve as technical advisors to the
				committee and shall have no voting responsibilities.
							(b)The Committee
				shall consult with, and make recommendations to, the Secretary on policy
				matters relating to carrying out this Act. The Secretary shall consult with and
				carefully consider recommendations of the Committee in such matters.
						(c)Committee members,
				other than officers or employees of Federal, State, or local governments, shall
				be, for each day (including traveltime) during which they are performing
				Committee business, paid at a rate fixed by the Secretary but not in excess of
				the daily equivalent of the maximum rate of pay for level IV of the Executive
				Schedule under section 5136 of title 5, United States Code, and shall be fully
				reimbursed for travel, subsistence, and related expenses.
						(d)The Committee
				shall be chaired by the Assistant Secretary of the Interior responsible for
				land and minerals management. There shall also be elected a Vice Chairman by
				the Committee from among the members referred to in this section. The Vice
				Chairman shall perform such duties as are determined to be appropriate by the
				committee, except that the Chairman of the Committee must personally preside at
				all meetings of the full Committee. The Committee may organize itself into such
				subcommittees as the Committee may deem appropriate.
						(e)Following
				completion of the report required by section 385 of the Energy Policy Act of
				2005, the Committee shall consider the recommendations of the report, ongoing
				efforts in the schools, universities, and institutions receiving funding under
				this Act, the Federal and State Governments, and the private sector, and shall
				formulate and recommend to the Secretary a national plan for a program
				utilizing the fiscal resources provided under this Act. The Committee shall
				submit such plan to the Secretary for approval. Upon approval, the plan shall
				guide the Secretary and the Committee in their actions under this Act.
						(f)Section 10 of the
				Federal Advisory Committee Act (5 U.S.C. App. 2) shall not apply to the
				Committee.
						12.Career technical
				education
						(a)Up to 25 percent
				of the annual outlay of funds authorized by section 23(d) of the Deep Ocean
				Energy Resources Act of 2008 may be granted to schools or institutions
				including, but not limited to, colleges, universities, community colleges,
				tribal colleges and universities, technical institutes, secondary schools,
				other than those described in sections 3, 4, 5, and 6, and jointly sponsored
				apprenticeship and training programs that are authorized by Federal law.
						(b)The Secretary
				shall determine the eligibility of a school or institution to receive funding
				under this section using criteria that include—
							(1)the presence of a
				State-approved program in mining engineering technology, petroleum engineering
				technology, industrial engineering technology, or industrial technology
				that—
								(A)is focused on
				technology and its use in energy and mineral production and related
				maintenance, operational safety, or energy infrastructure protection and
				security;
								(B)prepares students
				for advanced or supervisory roles in the mining industry or the petroleum
				industry; and
								(C)grants either an
				associate’s degree or a baccalaureate degree in one of the subjects listed in
				subparagraph (A);
								(2)the presence of a
				program, including a secondary school vocational education program or career
				academy, that provides training for individuals entering the petroleum, coal
				mining, or mineral mining industries; or
							(3)the presence of a
				State-approved program of career technical education at a secondary school,
				offered cooperatively with a community college in one of the industrial sectors
				of—
								(A)agriculture,
				forestry, or fisheries;
								(B)utilities;
								(C)construction;
								(D)manufacturing;
				and
								(E)transportation and
				warehousing.
								(c)Schools or
				institutions receiving funds under this section must show evidence of an
				institutional commitment for the purposes of career technical education and
				provide evidence that the school or institution has received or will receive
				industry cooperation in the form of equipment, employee time, or donations of
				funds to support the activities that are within the scope of this
				section.
						(d)Schools or
				institutions receiving funds under this section must agree to maintain the
				programs for which the funding is sought for a period of 10 years beginning on
				the date the school or institution receives such funds, unless the Secretary
				finds that a shorter period of time is appropriate for the local labor market
				or is required by State authorities.
						(e)Schools or
				institutions receiving funds under this section may combine these funds with
				State funds, and other Federal funds where allowed by law, to carry out
				programs described in this section, however the use of the funds received under
				this section must be reported to the Secretary not less than annually.
						(f)The Secretary
				shall seek the advice of the Committee established pursuant to section 11 in
				determining the criteria used to carry out this section.
						13.Department of
				the interior workforce enhancement
						(a)Physical
				science, engineering and technology scholarship program
							(1)From the amount of
				funds available to carry out this section, the Secretary shall use 30 percent
				of that amount to provide financial assistance for education in physical
				sciences, engineering, and engineering or industrial technology and disciplines
				that, as determined by the Secretary, are critical to the functions of the
				Department of the Interior and are needed in the Department of the Interior
				workforce.
							(2)The Secretary of
				the Interior may award a scholarship in accordance with this section to a
				person who—
								(A)is a citizen of
				the United States;
								(B)is pursuing an
				undergraduate or advanced degree in a critical skill or discipline described in
				paragraph (1) at an institution of higher education; and
								(C)enters into a
				service agreement with the Secretary of the Interior as described in subsection
				(e).
								(3)The amount of the
				financial assistance provided under a scholarship awarded to a person under
				this subsection shall be the amount determined by the Secretary of the Interior
				as being necessary to pay all educational expenses incurred by that person,
				including tuition, fees, cost of books, laboratory expenses, and expenses of
				room and board. The expenses paid, however, shall be limited to those
				educational expenses normally incurred by students at the institution of higher
				education involved.
							(b)Scholarship
				program for students attending minority serving higher education
				institutions
							(1)From the amount of
				funds available to carry out this section, the Secretary shall use 35 percent
				of that amount to award scholarships in accordance with this section to persons
				who—
								(A)are enrolled in a
				Minority Serving Higher Education Institutions.
								(B)are citizens or
				nationals of the United States;
								(C)are pursuing an
				undergraduate or advanced degree in agriculture, engineering, engineering or
				industrial technology, or physical sciences, or other discipline that is found
				by the Secretary to be critical to the functions of the Department of the
				Interior and are needed in the Department of the Interior workforce; and
								(D)enter into a
				service agreement with the Secretary of the Interior as described in subsection
				(e).
								(2)The amount of the
				financial assistance provided under a scholarship awarded to a person under
				this subsection shall be the amount determined by the Secretary of the Interior
				as being necessary to pay all educational expenses incurred by that person,
				including tuition, fees, cost of books, laboratory expenses, and expenses of
				room and board. The expenses paid, however, shall be limited to those
				educational expenses normally incurred by students at the institution of higher
				education involved.
							(c)Education
				partnerships with minority serving higher education institutions
							(1)The Secretary
				shall require the director of each Bureau and Office, to foster the
				participation of Minority Serving Higher Education Institutions in any
				regulatory activity, land management activity, science activity, engineering or
				industrial technology activity, or engineering activity carried out by the
				Department of the Interior.
							(2)From the amount of
				funds available to carry out this section, the Secretary shall use 35 percent
				of that amount to support activities at Minority Serving Higher Education
				Institutions by—
								(A)funding faculty and
				students in these institutions in collaborative research projects that are
				directly related to the Departmental or Bureau missions;
								(B)allowing equipment
				transfer to Minority Serving Higher Education Institutions as a part of a
				collaborative research program directly related to a Departmental or Bureau
				mission;
								(C)allowing faculty
				and students at these Minority Serving Higher Education Institutions to
				participate Departmental and Bureau training activities;
								(D)funding paid
				internships in Departmental and Bureau facilities for students at Minority
				Serving Higher Education Institutions;
								(E)assigning
				Departmental and Bureau personnel to positions located at Minority Serving
				Higher Educational Institutions to serve as mentors to students interested in a
				science, technology or engineering disciplines related to the mission of the
				Department or the Bureaus.
								(d)Service
				agreement for recipients of assistance
							(1)To receive
				financial assistance under subsection (a) or (b) of this section—
								(A)in the case of an
				employee of the Department of the Interior, the employee shall enter into a
				written agreement to continue in the employment of the department for the
				period of obligated service determined under paragraph (2); and
								(B)in the case of a
				person not an employee of the Department of the Interior, the person shall
				enter into a written agreement to accept and continue employment in the
				Department of the Interior for the period of obligated service determined under
				paragraph (2).
								(2)For the purposes
				of this section, the period of obligated service for a recipient of a
				scholarship under this section shall be the period determined by the Secretary
				of the Interior as being appropriate to obtain adequate service in exchange for
				the financial assistance provided under the scholarship. In no event may the
				period of service required of a recipient be less than the total period of
				pursuit of a degree that is covered by the scholarship. The period of obligated
				service is in addition to any other period for which the recipient is obligated
				to serve in the civil service of the United States.
							(3)An agreement
				entered into under this subsection by a person pursuing an academic degree
				shall include any terms and conditions that the Secretary of the Interior
				determines necessary to protect the interests of the United States or otherwise
				appropriate for carrying out this section.
							(e)Refund for
				period of unserved obligated service
							(1)A person who
				voluntarily terminates service before the end of the period of obligated
				service required under an agreement entered into under subsection (d) shall
				refund to the United States an amount determined by the Secretary of the
				Interior as being appropriate to obtain adequate service in exchange for
				financial assistance.
							(2)An obligation to
				reimburse the United States imposed under paragraph (1) is for all purposes a
				debt owed to the United States.
							(3)The Secretary of
				the Interior may waive, in whole or in part, a refund required under paragraph
				(1) if the Secretary determines that recovery would be against equity and good
				conscience or would be contrary to the best interests of the United
				States.
							(4)A discharge in
				bankruptcy under title 11, United States Code, that is entered less than five
				years after the termination of an agreement under this section does not
				discharge the person signing such agreement from a debt arising under such
				agreement or under this subsection.
							(f)Relationship to
				other programsThe Secretary of the Interior shall coordinate the
				provision of financial assistance under the authority of this section with the
				provision of financial assistance under the authorities provided in this Act in
				order to maximize the benefits derived by the Department of Interior from the
				exercise of all such authorities.
						(g)ReportNot
				later than September 1 of each year, the Secretary of the Interior shall submit
				to the Congress a report on the status of the assistance program carried out
				under this section. The report shall describe the programs within the
				Department designed to recruit and retain a workforce on a short-term basis and
				on a long-term basis.
						(h)DefinitionsAs
				used in this section:
							(1)The term
				Minority Serving Higher Education Institutions means a
				Hispanic-serving institution, historically Black college or university, Alaska
				Native-serving institution, tribal college or university, or insular area
				school.
							(2)The term
				Hispanic-serving institution has the meaning given the term in
				section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).
							(3)The term
				historically Black college or university has the meaning given the
				term part B institution in section 322 of the Higher Education Act
				of 1965 (20 U.S.C. 1061).
							(4)The term
				tribal college or university has the meaning given the term
				Tribal College or University in section 316(b)(3) of the Higher
				Education Act of 1965 (20 U.S.C. 1059c).
							(5)The term
				institution of higher education has the meaning given such term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
							(6)The term
				Alaska Native-serving institution has the meaning given the term
				in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d).
							(7)The term
				insular area school means an academic institution or university in
				American Samoa, Guam, The Northern Mariana Islands, Puerto Rico, and the Virgin
				Islands, or any other territory or possession of the United States.
							(i)FundingTo
				implement this section, the Secretary shall use 3 percent of the annual outlay
				authorized by section 23(d) of the Deep Ocean Energy Resources Act of
				2008.
						.
			(b)Funding for
			 energy research
				(1)Using 20 percent
			 of the funds authorized by subsection (d), the Secretary of Energy, through the
			 energy supply research and development programs of the Department of Energy,
			 and in consultation with the Office of Science of the Department of Energy,
			 shall carry out a program to award grants to institutions of higher education
			 on the basis of competitive, merit-based review, for the purpose of conducting
			 research on advanced energy technologies with the potential to transform the
			 energy systems of the United States so as to—
					(A)reduce dependence
			 on foreign energy supplies;
					(B)reduce or
			 eliminate emissions of greenhouse gases;
					(C)reduce negative
			 environmental effects associated with energy production, storage, and use;
			 and
					(D)enhance the
			 competitiveness of United States energy technology exports.
					(2)Awards made under
			 this subsection may include funding for—
					(A)energy
			 efficiency;
					(B)renewable energy,
			 including solar, wind, and biofuels; and
					(C)nuclear, hydrogen,
			 and any other energy research that could accomplish the purpose set forth in
			 paragraph (1).
					(3)The Secretary of
			 Energy may require or authorize grantees under this subsection to partner with
			 industry, but only to the extent that such a requirement does not prevent
			 long-range, potentially pathbreaking research from being funded under this
			 subsection.
				(4)An institution of
			 higher education seeking funding under this subsection shall submit an
			 application at such time, in such manner, and containing such information as
			 the Secretary of Energy may require.
				(5)In this
			 subsection, the term institution of higher education has the
			 meaning given that term in section 101(a) of the Higher Education Act of
			 1965.
				(c)Funding for
			 energy scholarships
				(1)Using 5 percent of
			 the funds authorized by subsection (d), the Secretary of Energy, through the
			 energy supply research and development programs of the Department of Energy,
			 and in consultation with the Office of Science of the Department of Energy,
			 shall carry out a program to award grants to institutions of higher education
			 on the basis of competitive, merit-based review, to grant graduate traineeships
			 to Ph.D. students who are citizens of the United States who will carry out
			 research on advanced energy technologies to accomplish the purpose set forth in
			 subsection (c)(1).
				(2)Awards made under
			 this subsection may include funding for—
					(A)energy
			 efficiency;
					(B)renewable energy,
			 including solar, wind, and biofuels; and
					(C)nuclear, hydrogen,
			 and any other energy research that would accomplish the purpose set forth in
			 subsection (c)(1) that is not eligible for funding under section 7 of the
			 Energy and Mineral Schools Reinvestment Act.
					(3)An institution of
			 higher education seeking funding under this subsection shall submit an
			 application at such time, in such manner, and containing such information as
			 the Secretary of Energy may require.
				(4)In
			 this subsection, the term institution of higher education has the
			 meaning given that term in section 101(a) of the Higher Education Act of
			 1965.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $150,000,000 for fiscal year 2009 and each fiscal year
			 thereafter.
			24.Onshore and
			 offshore mineral lease feesExcept as otherwise provided in this Act,
			 the Department of the Interior is prohibited from charging fees applicable to
			 bidding or actions on Federal onshore and offshore oil and gas, coal,
			 geothermal, and other mineral leases, including transportation of any
			 production from such leases, if such fees were not established in final
			 regulations prior to the date of issuance of the lease.
		25.OCS regional
			 headquartersNot later than
			 July 1, 2010, the Secretary of the Interior shall establish the headquarters
			 for the Atlantic OCS Region, the headquarters for the Gulf of Mexico OCS
			 Region, and the headquarters for the Pacific OCS Region within a State
			 bordering the Atlantic OCS Region, a State bordering the Gulf of Mexico OCS
			 Region, and a State bordering the Pacific OCS Region, respectively, from among
			 the States bordering those Regions, that petitions by no later than January 1,
			 2010, for leasing, for oil and gas or natural gas, covering at least 40 percent
			 of the area of its Adjacent Zone within 100 miles of the coastline. Such
			 Atlantic and Pacific OCS Regions headquarters shall be located within 25 miles
			 of the coastline and each MMS OCS regional headquarters shall be the permanent
			 duty station for all Minerals Management Service personnel that on a daily
			 basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
		26.National Geo
			 Fund Act of 2008
			(a)Short
			 titleThis section may be cited as the National Geo Fund Act of
			 2006.
			(b)PurposesThe
			 purpose of this section is to provide for the management of geologic programs,
			 geologic mapping, geophysical and other seismic studies, seismic monitoring
			 programs, and the preservation and use of geologic and geophysical data,
			 geothermal and geopressure energy resource management, unconventional energy
			 resources management, and renewable energy management associated with ocean
			 wave, current, and thermal resources.
			(c)State
			 definedIn this section the term State means the
			 agency of a State designated by its Governor or State law to perform the
			 functions and activities described in subsection (b).
			(d)Strategic
			 unconventional resources
				(1)ProgramThe
			 Secretary of the Interior shall establish a program for production of fuels
			 from strategic unconventional resources, and production of oil and gas
			 resources using CO2 enhanced recovery. The program shall focus initially on
			 activities and domestic resources most likely to result in significant
			 production in the near future, and shall include work necessary to improve
			 extraction techniques, including surface and in situ operations. The program
			 shall include characterization and assessment of potential resources, a
			 sampling program, appropriate laboratory and other analyses and testing, and
			 assessment of methods for exploration and development of these strategic
			 unconventional resources.
				(2)Pilot
			 projectsThe program created in paragraph (1) shall include, but
			 not be limited to, pilot projects on (A) the Maverick Basin heavy oil and tar
			 sands formations of Texas, including the San Miguel deposits, (B) the Greater
			 Green River Basin heavy oil, oil shale, tar sands, and coal deposits of
			 Colorado, Utah, and Wyoming, (C) the shale, tar sands, heavy oil, and coal
			 deposits in the Alabama-Mississippi-Tennessee region, (D) the shale, tar sands,
			 heavy oil, and coal deposits in the Ohio River valley, and (E) strategic
			 unconventional resources in California. The Secretary shall identify and report
			 to Congress on feasible incentives to foster recovery of unconventional fuels
			 by private industry within the United States. Such incentives may include, but
			 are not limited to, long-term contracts for the purchase of unconventional
			 fuels for defense purposes, Federal grants and loan guarantees for necessary
			 capital expenditures, and favorable terms for the leasing of Government lands
			 containing unconventional resources.
				(3)DefinitionsIn
			 this subsection:
					(A)Strategic
			 unconventional resourcesThe term strategic unconventional
			 resources means hydrocarbon resources, including heavy oil, oil shale,
			 tar sands, and coal deposits, from which liquid fuels may be produced.
					(B)In situ
			 extraction methodsThe term in situ extraction
			 methods means recovery techniques that are applied to the resources
			 while they are still in the ground, and are in commercial use or advanced
			 stages of development. Such techniques include, but are not limited to, steam
			 flooding, steam-assisted gravity drainage (including combination with electric
			 power generation where appropriate), cyclic steam stimulation, air injection,
			 and chemical treatment.
					(4)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection for each of fiscal years 2009 through 2018 the amount of
			 $35,000,000. Each pilot project shall be allocated not less than $4,000,000 per
			 year in each of fiscal years 2009 through 2018.
				(e)Support of
			 geothermal and geopressure oil and gas energy production
				(1)In
			 generalThe Secretary shall carry out a grant program in support
			 of geothermal and geopressure oil and gas energy production. The program shall
			 include grants for a total of not less than three assessments of the use of
			 innovative geothermal techniques such as organic rankine cycle systems at
			 marginal, unproductive, and productive oil and gas wells, and not less than one
			 assessment of the use of innovative geopressure techniques. The Secretary
			 shall, to the extent practicable and in the public interest, make awards
			 that—
					(A)include not less
			 than five oil or gas well sites per project award;
					(B)use a range of oil
			 or gas well hot water source temperatures from 150 degrees Fahrenheit to 300
			 degrees Fahrenheit;
					(C)use existing or
			 new oil or gas wells;
					(D)cover a range of
			 sizes from 175 kilowatts to one megawatt;
					(E)are located at a
			 range of sites including tribal lands, Federal lease, State, or privately owned
			 sites;
					(F)can be replicated
			 at a wide range of sites;
					(G)facilitate
			 identification of optimum techniques among competing alternatives;
					(H)include business
			 commercialization plans that have the potential for production of equipment at
			 high volumes and operation and support at a large number of sites; and
					(I)satisfy other
			 criteria that the Secretary determines are necessary to carry out the
			 program.
					The
			 Secretary shall give preference to assessments that address multiple elements
			 contained in subparagraphs (A) through (I).(2)Grant
			 awards
					(A)In
			 generalEach grant award for assessment of innovative geothermal
			 or geopressure technology such as organic rankine cycle systems at oil and gas
			 wells made by the Secretary under this section shall include—
						(i)necessary and
			 appropriate site engineering study;
						(ii)detailed economic
			 assessment of site specific conditions;
						(iii)appropriate
			 feasibility studies to determine ability for replication;
						(iv)design or
			 adaptation of existing technology for site specific circumstances or
			 conditions;
						(v)installation of
			 equipment, service, and support; and
						(vi)monitoring for a
			 minimum of one year after commissioning date.
						(3)Competitive
			 grant selectionNot less than 180 days after the date of the
			 enactment of this Act, the Secretary shall conduct a national solicitation for
			 applications for grants under the program. Grant recipients shall be selected
			 on a competitive basis based on criteria in subsection (b).
				(4)Federal
			 shareThe Federal share of costs of grants under this subsection
			 shall be provided from funds made available to carry out this section. The
			 Federal share of the cost of a project carried out with such a grant shall not
			 exceed 50 percent of such cost.
				(5)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection for each of fiscal years 2009 through 2018 the amount of
			 $5,000,000. No funds authorized under this section may be used for the purposes
			 of drilling new wells.
				(6)AmendmentSection
			 4 of the Geothermal Steam Act of 1970 (30 USC 1003) is amended by adding at the
			 end the following:
					
						(h)Geothermal
				Resources Co-Produced With the MineralsAny person who holds a
				lease or who operates a cooperative or unit plan under the Mineral Leasing Act,
				in the absence of an existing lease for geothermal resources under this Act,
				shall upon notice to the Secretary have the right to utilize any geothermal
				resources co-produced with the minerals for which the lease was issued during
				the operation of that lease or cooperative or unit plan, for the generating of
				electricity to operate the lease. Any electricity that is produced in excess of
				that which is required to operate the lease and that is sold for purposes
				outside of the boundary of the lease shall be subject to the requirements of
				section
				5.
						.
				(f)Liquid fuels
			 grant program
				(1)ProgramThe
			 Secretary of the Interior shall establish a grant program for facilities for
			 coal-to-liquids, petroleum coke-to-liquids, oil shale, tar sands, heavy oil,
			 and Alaska natural gas-to-liquids and to assess the production of low-rank coal
			 water fuel (in this subsection referred to as LRCWF).
				(2)LRCWFThe
			 LRCWF grant project shall be allocated $15,000,000.
				(3)DefinitionsIn
			 this subsection:
					(A)Coal-to-liquids
			 front-end engineering and designThe terms coal-to-liquids
			 front-end engineering and design and FEED mean those
			 expenditures necessary to engineer, design, and obtain permits for a facility
			 for a particular geographic location which will utilize a process or technique
			 to produce liquid fuels from coal resources.
					(B)Low-rank coal
			 water fuelIn this subsection the term low-rank coal water
			 fuel means a liquid fuel produced from hydrothermal treatment of lignite
			 and sub-bituminous coals.
					(4)Grant
			 provisionsAll grants shall require a 50 percent non-Federal cost
			 share. The first 4 FEED grant recipients who receive full project construction
			 financing commitments, based on earliest calendar date, shall not be required
			 to repay any of their grants. The next 4 FEED grant recipients who receive such
			 commitments shall be required to repay 25 percent of the grant. The next 4 FEED
			 grant recipients who receive such commitments shall be required to repay 50
			 percent of the grant, and the remaining FEED grant recipients shall be required
			 to repay 75 percent of the grant. The LRCWF recipient shall not be required to
			 repay the grant. Any required repayment shall be paid as part of the closing
			 process for any construction financing relating to the grant. No repayment
			 shall require the payment of interest if repaid within 5 years of the issuance
			 of the grant. FEED grants shall be limited to a maximum of $1,000,000 per 1,000
			 barrels per day of liquid fuels production capacity, not to exceed $25 million
			 per year.
				(5)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection—
					(A)$65,000,000 for
			 fiscal year 2009; and
					(B)$37,500,000 for
			 each of fiscal years 2010 through 2018.
					(g)Renewable energy
			 from ocean wave, tide, current, and thermal resources
				(1)ProgramThe
			 Secretary of the Interior shall establish a grant program for the production of
			 renewable energy from ocean waves, tides, currents, and thermal
			 resources.
				(2)Grant
			 provisionsAll grants under this subsection shall require a 50
			 percent non-Federal cost share.
				(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection funds for each of fiscal years 2009 through 2018 in the
			 amount of $20,000,000 each year.
				(h)Amendment to the
			 Surface Mining Control and Reclamation Act of 1977Section 507 of
			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1267) is
			 amended by adding at the end the following:
				
					(i)Any person who
				provides the regulatory authority with a map under subsection (b)(13) or
				(b)(14) shall not be liable to any other person in any way for the accuracy or
				completeness of any such map which was not prepared and certified by or on
				behalf of such
				person.
					.
			27.Leases for areas
			 located within 100 miles of california or florida
			(a)Authorization To
			 cancel and exchange certain existing oil and gas leases; prohibition on
			 submittal of exploration plans for certain leases prior to June 30,
			 2012
				(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
				(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further, such
			 actions conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
				(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
				(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
				(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2012,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2012, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
				(b)Further lease
			 cancellation and exchange provisions
				(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
				(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
				(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
				(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
				(c)Area partially
			 within 100 miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
			(d)Existing oil and
			 gas lease definedIn this section the term existing oil and
			 gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
			28.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
		29.Oil shale and
			 tar sands amendments
			(a)Repeal of
			 requirement To establish paymentsSection 369(o) of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is
			 repealed.
			(b)Treatment of
			 revenuesSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is
			 amended by adding at the end the following:
				
					(e)Revenues
						(1)In
				generalNotwithstanding the provisions of section 35, all
				revenues received from and under an oil shale or tar sands lease shall be
				disposed of as provided in this subsection.
						(2)Royalty rates for
				commercial leases
							(A)Royalty
				ratesThe Secretary shall model the royalty schedule for oil
				shale and tar sands leases based on the royalty program currently in effect for
				the production of synthetic crude oil from oil sands in the Province of
				Alberta, Canada.
							(B)ReductionThe
				Secretary shall reduce any royalty otherwise required to be paid under
				subparagraph (A) under any oil shale or tar sands lease on a sliding scale
				based upon market price, with a 10 percent reduction if the average futures
				price of NYMEX Light Sweet Crude, or a similar index, drops, for the previous
				quarter year, below $50 (in January 1, 2006, dollars), and an 80 percent
				reduction if the average price drops below $30 (in January 1, 2006, dollars)
				for the quarter previous to the one in which the production is sold.
							(3)Disposition of
				revenues
							(A)DepositThe
				Secretary shall deposit into a separate account in the Treasury all revenues
				derived from any oil shale or tar sands lease.
							(B)Allocations to
				states and local political subdivisionsThe Secretary shall
				allocate 50 percent of the revenues deposited into the account established
				under subparagraph (A) to the State within the boundaries of which the leased
				lands are located, with a portion of that to be paid directly by the Secretary
				to the State’s local political subdivisions as provided in this
				paragraph.
							(C)Transmission of
				allocations
								(i)In
				generalNot later than the last business day of the month after
				the month in which the revenues were received, the Secretary shall
				transmit—
									(I)to each State
				two-thirds of such State’s allocations under subparagraph (B), and in
				accordance with clauses (ii) and (iii) to certain county-equivalent and
				municipal political subdivisions of such State a total of one-third of such
				State’s allocations under subparagraph (B), together with all accrued interest
				thereon; and
									(II)the remaining
				balance of such revenues deposited into the account that are not allocated
				under subparagraph (B), together with interest thereon, shall be transmitted to
				the miscellaneous receipts account of the Treasury, except that until a lease
				has been in production for 20 years 50 percent of such remaining balance
				derived from a lease shall be paid in accordance with subclause (I).
									(ii)Allocations to
				certain county-equivalent political subdivisionsThe Secretary
				shall under clause (i)(I) make equitable allocations of the revenues to
				county-equivalent political subdivisions that the Secretary determines are
				closely associated with the leasing and production of oil shale and tar sands,
				under a formula that the Secretary shall determine by regulation.
								(iii)Allocations to
				municipal political subdivisionsThe initial allocation to each
				county-equivalent political subdivision under clause (ii) shall be further
				allocated to the county-equivalent political subdivision and any municipal
				political subdivisions located partially or wholly within the boundaries of the
				county-equivalent political subdivision on an equitable basis under a formula
				that the Secretary shall determine by regulation.
								(D)Investment of
				depositsThe deposits in the Treasury account established under
				this section shall be invested by the Secretary of the Treasury in securities
				backed by the full faith and credit of the United States having maturities
				suitable to the needs of the account and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(E)Use of
				fundsA recipient of funds under this subsection may use the
				funds for any lawful purpose as determined by State law. Funds allocated under
				this subsection to States and local political subdivisions may be used as
				matching funds for other Federal programs without limitation. Funds allocated
				to local political subdivisions under this subsection may not be used in
				calculation of payments to such local political subdivisions under programs for
				payments in lieu of taxes or other similar programs.
							(F)No accounting
				requiredNo recipient of funds under this subsection shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law.
							(4)DefinitionsIn
				this subsection:
							(A)County-equivalent
				political subdivisionThe term county-equivalent political
				subdivision means a political jurisdiction immediately below the level
				of State government, including a county, parish, borough in Alaska, independent
				municipality not part of a county, parish, or borough in Alaska, or other
				equivalent subdivision of a State.
							(B)Municipal
				political subdivisionThe term municipal political
				subdivision means a municipality located within and part of a county,
				parish, borough in Alaska, or other equivalent subdivision of a
				State.
							.
			30.Availability of
			 ocs receipts to provide payments under secure rural schools and community
			 self-determination act of 2000Section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended by inserting after subsection (i), as
			 added by section 7 of this Act, the following new subsection:
			
				(j)Conditional
				availability of funds for payments under Secure Rural Schools and Community
				Self-Determination Act of 2000
					(1)Availability of
				fundsSubject to paragraph (2), but notwithstanding any other
				provision of this section, $50,000,000 of OCS Receipts shall be available to
				the Secretary of the Treasury for each of fiscal years 2009 through 2014 to
				make payments under sections 102 and 103 of the Secure Rural Schools and
				Community Self-Determination Act of 2000 (Public Law 106–393; 16 U.S.C. 500
				note). The Secretary of the Treasury shall use the funds made available by this
				subsection to make such payments in lieu of using funds in the Treasury not
				otherwise appropriated, as otherwise authorized by sections 102(b)(3) and
				103(b)(2) of such Act.
					(2)Condition on
				availabilityOCS Receipts shall be available under paragraph (1)
				for a fiscal year only if—
						(A)title I of the
				Secure Rural Schools and Community Self-Determination Act of 2000 has been
				reauthorized through at least that fiscal year; and
						(B)the authority to
				initiate projects under titles II and III of such Act has been extended through
				at least that fiscal
				year.
						.
		31.Sense of the
			 Congress to buy and build American
			(a)Buy and build
			 AmericanIt is the intention of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of affordable energy from the
			 Outer Continental Shelf. Moreover, the Congress intends to monitor the
			 deployment of personnel and material in the Outer Continental Shelf to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this Act by good jobs and careers, as
			 well as the establishment of important industrial facilities to support
			 expanded access to American resources.
			(b)Safeguard for
			 extraordinary abilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4(a)(1) of this Act, except insofar as
			 such laws would otherwise apply to individuals who have extraordinary ability
			 in the sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
			32.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf
			 of Mexico Energy Security Act of 2006 is repealed effective
			 October 1, 2008.
		
